Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made as of December 18, 2008, by and between
Virgin Media Inc., a Delaware corporation (the “Company”), and Jerry V. Elliott
(the “Executive”).

 

WHEREAS, the Company wishes to employ the Executive as Chief Financial Officer
reporting directly to the Chief Executive Officer, effective as of January 5,
2009 (the “Effective Date”),

 

WHEREAS, the Executive wishes to accept such employment and to render services
to the Company on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

 


1.                                     EFFECTIVENESS.  THIS AGREEMENT SHALL BE
EFFECTIVE AS OF THE EFFECTIVE DATE.


 


2.                                     EMPLOYMENT TERM.


 


(A)                                  THE TERM OF THE EXECUTIVE’S EMPLOYMENT
PURSUANT TO THIS AGREEMENT (THE “EMPLOYMENT TERM”) SHALL COMMENCE AS OF THE
EFFECTIVE DATE AND SHALL END ON DECEMBER 31, 2013, UNLESS THE EMPLOYMENT TERM
TERMINATES EARLIER PURSUANT TO SECTION 6 OF THIS AGREEMENT.  THE EMPLOYMENT TERM
MAY BE EXTENDED BY MUTUAL AGREEMENT OF THE COMPANY AND THE EXECUTIVE.

 

--------------------------------------------------------------------------------


 


(B)                                 TITLE; DUTIES.  DURING THE EMPLOYMENT TERM,
THE EXECUTIVE SHALL SERVE AS CHIEF FINANCIAL OFFICER OF THE COMPANY REPORTING
DIRECTLY TO THE CHIEF EXECUTIVE OFFICER, AND SHALL PERFORM SUCH DUTIES, SERVICES
AND RESPONSIBILITIES AS ARE REASONABLY REQUESTED FROM TIME TO TIME BY THE CHIEF
EXECUTIVE OFFICER AND THE BOARD OF DIRECTORS AND NORMAL AND CUSTOMARY FOR THIS
POSITION. DURING THE EMPLOYMENT TERM, THE EXECUTIVE SHALL BE BASED IN THE UNITED
KINGDOM, BUT SHALL UNDERTAKE SUCH OVERSEAS TRAVEL AS IS NECESSARY FOR THE PROPER
PERFORMANCE OF HIS DUTIES HEREUNDER.


 

During the Employment Term, the Executive shall devote substantially all of his
time to the performance of the Executive’s duties hereunder.  During the
Employment Term, the Executive will not, without the prior written approval of
the Chief Executive Officer or General Counsel of the Company, engage in any
other business activity which interferes in any material respect with the
performance of the Executive’s duties hereunder or which is in violation of
written policies established from time to time by the Company; provided that the
Executive may continue to serve as a director on the board of Spine Wave, Inc.,
a privately held company. Nothing contained in this Agreement shall preclude the
Executive from devoting a reasonable amount of time and attention during the
Employment Term to (i) serving, with the prior approval of the Chief Executive
Officer or the General Counsel of the Company, as a director, trustee or member
of a committee of any not-for-profit organization; (ii) serving on the board of
directors of Spine Wave, Inc. and no more than one other for-profit company,
subject, however, to the Executive giving prior notification to the Chief
Executive Officer of the Company and obtaining the consent of the Chief
Executive Officer or General Counsel of the Company as to the identity of the
company; (iii) engaging in charitable and community activities; and
(iv) managing personal and family investments and affairs, so long as any
activities of the Executive which are

 

--------------------------------------------------------------------------------


 

within the scope of clauses (i) to (iv) of this Section 2(b) do not interfere in
any material respect with the performance of the Executive’s duties hereunder.

 


3.                                       MONETARY REMUNERATION.


 


(A)                                  SALARY.  DURING THE EMPLOYMENT TERM, IN
CONSIDERATION OF THE PERFORMANCE BY THE EXECUTIVE OF THE EXECUTIVE’S OBLIGATIONS
HEREUNDER TO THE COMPANY AND ITS PARENTS, SUBSIDIARIES, AFFILIATES AND JOINT
VENTURES (COLLECTIVELY, THE “COMPANY AFFILIATED GROUP”) IN ANY CAPACITY
(INCLUDING ANY SERVICES AS AN OFFICER, DIRECTOR, EMPLOYEE, MEMBER OF ANY BOARD
COMMITTEE OR MANAGEMENT COMMITTEE OR OTHERWISE), THE COMPANY SHALL PAY TO THE
EXECUTIVE AN ANNUAL SALARY OF £325,000 FROM THE EFFECTIVE DATE UNTIL THE
EXPIRATION DATE (THE “BASE AMOUNT”).  THE EXECUTIVE SHALL ALSO RECEIVE (I) A
SUPPLEMENTAL HOUSING STIPEND OF £125,000 PER YEAR, AT THE INITIAL ELECTION OF
THE EXECUTIVE, TO BE PAID DIRECTLY TO THE EXECUTIVE IN CASH (“PAID IN CASH”) OR
DIRECTLY TO THE LANDLORD (“PAID IN KIND”) (THE “HOUSING STIPEND”) AND (II) AN UP
TO £8,000PCM OF EXPAT HOUSING ALLOWANCE AS DESCRIBED IN APPENDIX B; PROVIDED,
THAT, NO MORE THAN £125,000 MAY BE PAID IN CASH IN ANY FULL CALENDAR YEAR.  THE
TERM “BASE SALARY” MEANS £450,000, REPRESENTING THE HOUSING STIPEND AND THE BASE
AMOUNT; THE COMPANY MAY NOT REDUCE THE BASE SALARY, BUT IT SHALL BE SUBJECT TO
ANNUAL SALARY REVIEWS WHICH MAY RESULT IN SALARY INCREASES. THE BASE AMOUNT AND
ANY HOUSING STIPEND PAID IN CASH SHALL BE PAYABLE IN ACCORDANCE WITH THE NORMAL
PAYROLL PRACTICES OF THE COMPANY IN EFFECT FROM TIME TO TIME FOR SENIOR
MANAGEMENT GENERALLY; PROVIDED, THAT THE EXECUTIVE MAY ELECT TO RECEIVE ALL OR
ANY PORTION OF THE BASE SALARY IN U.S. DOLLARS, SUBJECT TO THE COMPANY’S
EXCHANGE RATE POLICY IN EFFECT FROM TIME TO TIME. IF THE EXECUTIVE PROVIDES
SERVICES TO MEMBERS OF THE COMPANY AFFILIATED GROUP OTHER THAN THE COMPANY, NO
ADDITIONAL COMPENSATION SHALL BE PAID BY ANY SUCH MEMBER TO THE EXECUTIVE, AND
ANY COMPENSATION FOR SUCH SERVICES (IF ANY) SHALL BE PAID TO THE COMPANY.

 

--------------------------------------------------------------------------------


 


(B)                                 ANNUAL CASH BONUS/OTHER.


 

(i)                                     During each fiscal year of the Company
that the Employment Term is in effect, the Executive shall be eligible to earn a
cash bonus in the sole discretion of the Board pursuant to the terms of the
Company’s Executive Bonus Scheme in the expected range of 0% to 200% (100%
on-target) of the Base Salary (the “Annual Cash Bonus”); the Executive shall be
entitled to participate (at his full Base Salary) in the Company’s 2009 Long
Term Incentive Plan (LTIP), as may be amended from time to time. The LTIP is a
discretionary Company scheme.  The Executive may elect to receive all or any
portion of the Annual Cash Bonus or cash LTIP payment, if any, in U.S. dollars,
subject to the Company’s Exchange Rate Policy in effect from time to time.

 

(ii)                                  During the Employment Term, the Executive
shall be eligible to receive restricted stock and options to purchase common
stock of the Company in addition to the options described in Appendix A at such
exercise prices, schedules as to exercisability and other terms and conditions
as may be determined in the sole discretion of the Board of Directors or its
Compensation Committee under the Virgin Media Inc. 2006 Stock Incentive Plan (or
any other applicable equity plan of the Company as determined by the General
Counsel).

 


4.                                       BENEFITS.


 


(A)                                  GENERAL. DURING THE EMPLOYMENT TERM, THE
EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN THOSE EMPLOYEE BENEFIT PLANS,
PROGRAMS, POLICIES AND ARRANGEMENTS (INCLUDING FRINGE BENEFIT AND EXECUTIVE
PERQUISITE PROGRAMS AND POLICIES) SET FORTH ON APPENDIX B IN ACCORDANCE WITH THE
TERMS THEREOF AS THEY MAY BE IN EFFECT FROM TIME TO TIME.

 

--------------------------------------------------------------------------------


 


(B)                                 REIMBURSEMENT OF EXPENSES.  DURING THE
EMPLOYMENT TERM, THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL REASONABLE
BUSINESS EXPENSES INCURRED BY THE EXECUTIVE IN CARRYING OUT THE EXECUTIVE’S
DUTIES, SERVICES AND RESPONSIBILITIES UNDER THIS AGREEMENT, SO LONG AS THE
EXECUTIVE COMPLIES WITH THE GENERAL PROCEDURES OF THE COMPANY FOR SUBMISSION OF
EXPENSE REPORTS, RECEIPTS OR SIMILAR DOCUMENTATION OF SUCH EXPENSES APPLICABLE
TO SENIOR MANAGEMENT GENERALLY.


 


5.                                       ANNUAL LEAVE.  FOR EACH WHOLE AND
PARTIAL CALENDAR YEAR DURING THE EMPLOYMENT TERM, THE EXECUTIVE SHALL BE
ENTITLED TO NO LESS THAN 25 DAYS OF PAID VACATION (PRORATED FROM THE EFFECTIVE
DATE AND FOR ANY PARTIAL CALENDAR YEAR), TO BE CREDITED AND TAKEN IN ACCORDANCE
WITH THE COMPANY’S POLICY AS IN EFFECT FROM TIME TO TIME.


 


6.                                       TERMINATION.


 


(A)                                  TERMINATION OF EMPLOYMENT. THE COMPANY MAY
TERMINATE THE EMPLOYMENT OF THE EXECUTIVE IN A TERMINATION WITHOUT CAUSE UPON 30
DAYS’ WRITTEN NOTICE TO THE EXECUTIVE.  THE COMPANY MAY (AT ITS DISCRETION) AT
ANY TIME FOLLOWING THE GIVING OF SUCH NOTICE (BUT NOT EXCEEDING THE LENGTH OF
THE NOTICE GIVEN) CEASE TO PROVIDE WORK FOR THE EXECUTIVE IN WHICH EVENT DURING
SUCH NOTICE PERIOD THE OTHER PROVISIONS OF THIS AGREEMENT SHALL CONTINUE TO HAVE
FULL FORCE AND EFFECT BUT THE EXECUTIVE SHALL NOT BE ENTITLED TO ACCESS TO ANY
PREMISES OF THE COMPANY OR ANY MEMBER OF THE COMPANY AFFILIATED GROUP.  IN
ADDITION, THE EMPLOYMENT OF THE EXECUTIVE SHALL AUTOMATICALLY TERMINATE AS OF
THE DATE ON WHICH THE EXECUTIVE DIES OR IS DISABLED.  FOR THE PURPOSES OF THIS
AGREEMENT, THE EXECUTIVE SHALL BE “DISABLED” AS OF ANY DATE IF, AS OF SUCH DATE,
THE EXECUTIVE HAS BEEN UNABLE, DUE TO PHYSICAL OR MENTAL INCAPACITY, TO
SUBSTANTIALLY PERFORM THE EXECUTIVE’S DUTIES, SERVICES AND RESPONSIBILITIES
HEREUNDER EITHER FOR A PERIOD OF AT

 

--------------------------------------------------------------------------------


 


LEAST 180 CONSECUTIVE DAYS OR FOR AT LEAST 270 DAYS IN ANY CONSECUTIVE 365-DAY
PERIOD, WHICHEVER MAY BE APPLICABLE.  UPON TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT DURING THE EMPLOYMENT TERM BECAUSE THE EXECUTIVE DIES OR IS DISABLED,
THE COMPANY SHALL CAUSE THE EXECUTIVE (OR THE EXECUTIVE’S ESTATE, IF APPLICABLE)
TO BE PROVIDED WITH DEATH OR DISABILITY BENEFITS (AS APPLICABLE) PURSUANT TO THE
PLANS, PROGRAMS, POLICIES AND ARRANGEMENTS OF THE COMPANY AFFILIATED GROUP AS
ARE THEN IN EFFECT WITH RESPECT TO SENIOR MANAGERS; PROVIDED THAT AT A MINIMUM
THE EXECUTIVE (OR HIS BENEFICIARIES) SHALL REASONABLY PROMPTLY (BUT NO LESS THAN
90 DAYS) RECEIVE A LUMP-SUM PAYMENT EQUAL TO TWO TIMES BASE SALARY.  IN
ADDITION, UPON ANY TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER SECTIONS
6(A), (B) AND (C) DURING THE EMPLOYMENT TERM, THE COMPANY SHALL CAUSE THE
EXECUTIVE TO BE PAID ANY EARNED BUT UNPAID PORTION OF THE BASE SALARY AND
CONSISTENT WITH THE COMPANY’S BONUS POLICY, THE ANNUAL CASH BONUS, IF ANY. (THE
COMPANY’S BONUS POLICY MAY AFFECT THE TIMING OF ANY PAYMENT, ESTABLISH A
PRORATION FACTOR AND MAY PROVIDE FOR NON PAYMENT OF THE BONUS.)  IMMEDIATELY
FOLLOWING TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE
EMPLOYMENT TERM SHALL TERMINATE.


 


(B)                                 TERMINATION WITHOUT CAUSE; CONSTRUCTIVE
TERMINATION WITHOUT CAUSE.  UPON A TERMINATION WITHOUT CAUSE OR A CONSTRUCTIVE
TERMINATION WITHOUT CAUSE, THE COMPANY SHALL, AS SOON AS PRACTICABLE (BUT NOT
LESS THAN 30 DAYS) FOLLOWING THE EXECUTIVE’S EXECUTION AND DELIVERY TO THE
COMPANY OF THE GENERAL RELEASE OF CLAIMS SET FORTH IN SECTION 6(F) AND,
FOLLOWING THE EXPIRATION OF ANY APPLICABLE REVOCATION PERIOD, CAUSE THE
EXECUTIVE TO BE PAID A LUMP-SUM SEVERANCE PAYMENT OF CASH EQUAL TO THE SEVERANCE
AMOUNT. THE TERM “SEVERANCE AMOUNT” MEANS AN AMOUNT EQUAL TO:


 


(I)                                     FOR THE PERIOD FROM THE EFFECTIVE DATE
TO AND INCLUDING JANUARY 5, 2011, TWO TIMES BASE SALARY; AND

 

--------------------------------------------------------------------------------


 


(II)                                  FOR THE PERIOD FROM JANUARY 6, 2011 TO AND
INCLUDING DECEMBER 31, 2013, ONE TIMES BASE SALARY;


 


PROVIDED, THAT THE SEVERANCE AMOUNT SHALL BE SUBJECT TO OFFSET FOR ANY HOUSING
STIPEND IF THE COMPANY HAS SECURED A PREMIUM LEASE OF HOUSING ON BEHALF OF THE
EXECUTIVE WHICH IS THEN IN EFFECT, THE EXECUTIVE HAS ELECTED TO RECEIVE ALL OR
PART OF THE HOUSING STIPEND IN KIND AND THE TERMINATION DATE IS EARLIER THAN THE
EXPIRATION OF THE PREMIUM LEASE; IN SUCH EVENT, THE SEVERANCE AMOUNT SHALL BE
REDUCED BY AN AGGREGATE AMOUNT EQUAL TO (X) THE ANNUAL HOUSING STIPEND PAYABLE
IN KIND TIMES (Y) THE QUOTIENT OBTAINED BY DIVIDING (I) THE NUMBER OF DAYS
REMAINING IN THE LEASE TERM (NOT TO EXCEED 183 DAYS) BY (II) 365; AND PROVIDED
FURTHER, THAT IN THE EVENT THE TERMINATION WITHOUT CAUSE OR CONSTRUCTIVE
TERMINATION WITHOUT CAUSE HAS OCCURRED IN CONNECTION WITH A CHANGE IN CONTROL
(AS DEFINED UNDER CLAUSE (C) OF THE DEFINITION OF CONSTRUCTIVE TERMINATION
WITHOUT CAUSE), THEN THE SEVERANCE AMOUNT SHALL BE TWO TIMES BASE SALARY WITHOUT
ANY OFFSET FOR THE HOUSING STIPEND.


 


(C)                                  TERMINATION UPON NON-RENEWAL OF THE
EMPLOYMENT TERM. UNLESS THE PARTIES HERETO AGREE OTHERWISE IN WRITING, THE
EMPLOYMENT TERM AND THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY SHALL END ON
DECEMBER 31, 2013.  AT LEAST ONE YEAR PRIOR TO THE END OF THE EMPLOYMENT TERM,
THE PARTIES SHALL ATTEMPT TO DETERMINE WHETHER THE EMPLOYMENT TERM SHOULD BE
EXTENDED. IF THE COMPANY DETERMINES NOT TO EXTEND THE EMPLOYMENT TERM AT THIS
TIME, IT SHALL PROVIDE WRITTEN NOTICE THEREOF NO LATER THEN DECEMBER 31, 2012 (A
“NON-RENEWAL NOTICE”); IN THE EVENT THAT THE COMPANY DOES NOT PROVIDE SUCH ONE
YEAR ADVANCE WRITTEN NOTICE AND THE PARTIES DO NOT RENEW THE EMPLOYMENT TERM
THEREAFTER, THEN FOLLOWING THE COMPLETION OF THE EMPLOYMENT TERM ON DECEMBER 31,
2013 (PROVIDED THAT THE EXECUTIVE REMAINS IN THE COMPANY EMPLOY UNTIL SUCH
TIME), THE COMPANY SHALL, AS SOON AS PRACTICABLE FOLLOWING THE

 

--------------------------------------------------------------------------------


 


EXECUTIVE’S EXECUTION AND DELIVERY TO THE COMPANY OF THE GENERAL RELEASE SET
FORTH IN SECTION 6(F) AND FOLLOWING THE EXPIRATION OF ANY APPLICABLE REVOCATION
PERIOD, CAUSE THE EXECUTIVE TO BE PAID A LUMP-SUM SEVERANCE PAYMENT OF CASH
EQUAL TO ONE TIMES BASE SALARY.  UPON EXPIRATION OF THE EMPLOYMENT TERM DUE TO
NON-RENEWAL OF THIS AGREEMENT BY THE EXECUTIVE OR BY THE COMPANY HAVING PROVIDED
A NON-RENEWAL NOTICE, THE EXECUTIVE SHALL BE ENTITLED TO EARNED BUT UNPAID BASE
SALARY AND BENEFITS THROUGH THE DATE OF TERMINATION.


 


(D)                                 OTHER. UPON ANY TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT TERM OTHER THAN BY THE COMPANY FOR
CAUSE, THE COMPANY SHALL PAY FOR THE CONTINUED MEDICAL BENEFITS FOR THE
EXECUTIVE AND HIS FAMILY UNDER (AND IN ACCORDANCE WITH THE TERMS OF) COBRA FOR A
PERIOD OF ONE YEAR FOLLOWING SUCH TERMINATION OR IF EARLIER, UNTIL THE EXECUTIVE
HAS OBTAINED ANY SUBSEQUENT EMPLOYMENT; FOR THE AVOIDANCE OF DOUBT THIS
PROVISION APPLIES UPON A TERMINATION PURSUANT TO SECTION 7(C) HEREOF. THE
EXECUTIVE SHALL PAY FOR THE REMAINING COBRA ENTITLEMENT PERIOD.


 


THE SEVERANCE PAYMENTS DESCRIBED ABOVE SHALL BE IN LIEU AND INCLUSIVE OF ANY
SALARY AND OTHER BENEFITS WHICH WOULD BE PAYABLE TO THE EXECUTIVE IN RESPECT OF
ANY STATUTORY NOTICE PERIOD IN THE UK.


 


UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT TERM BY THE
COMPANY FOR CAUSE OR BY THE EXECUTIVE WITH NOT LESS THAN SIX MONTHS’ WRITTEN
NOTICE GIVEN TO THE COMPANY (OTHER THAN A CONSTRUCTIVE TERMINATION WITHOUT
CAUSE), THE EXECUTIVE SHALL BE ENTITLED TO EARNED BUT UNPAID BASE SALARY AND
BENEFITS THROUGH THE DATE OF TERMINATION.


 

--------------------------------------------------------------------------------


 


FOR PURPOSES OF THIS AGREEMENT:

 


(I)         A “CONSTRUCTIVE TERMINATION WITHOUT CAUSE” MEANS A TERMINATION OF
THE EXECUTIVE’S EMPLOYMENT DURING THE EMPLOYMENT TERM BY THE EXECUTIVE FOLLOWING
THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS WITHOUT THE EXECUTIVE’S PRIOR
CONSENT WHICH HAS NOT BEEN CURED AS SET FORTH BELOW: (A) ANY MATERIAL ADVERSE
DIMINUTION IN THE EXECUTIVE’S RESPONSIBILITIES OR AUTHORITIES; (B) ASSIGNMENT TO
THE EXECUTIVE OF DUTIES THAT ARE INCONSISTENT, IN A MATERIAL RESPECT, WITH THE
SCOPE OF DUTIES AND RESPONSIBILITIES GENERALLY RELEVANT OR ASSOCIATED WITH HIS
POSITION; (C) A CHANGE IN CONTROL OCCURS AND THE EXECUTIVE IS TERMINATED IN A
TERMINATION WITHOUT CAUSE DURING THE PERIOD COMMENCING ON THE DATE OF THE CHANGE
IN CONTROL AND ENDING ON THE FIRST ANNIVERSARY THEREOF; OR (D) A MATERIAL BREACH
OF THIS AGREEMENT BY THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT, A “CHANGE IN
CONTROL” IS DEFINED IN APPENDIX D, AND INCORPORATED BY REFERENCE. THE EXECUTIVE
SHALL GIVE THE COMPANY 10 DAYS’ WRITTEN NOTICE OF THE EXECUTIVE’S INTENTION TO
TERMINATE THE EXECUTIVE’S EMPLOYMENT AND CLAIM THAT A CONSTRUCTIVE TERMINATION
WITHOUT CAUSE (AS DEFINED IN (A), (B) OR (C) ABOVE) HAS OCCURRED, AND SUCH
NOTICE SHALL DESCRIBE THE FACTS AND CIRCUMSTANCES IN SUPPORT OF SUCH CLAIM IN
REASONABLE DETAIL.  THE COMPANY SHALL HAVE 10 DAYS THEREAFTER TO CURE SUCH FACTS
AND CIRCUMSTANCES IF POSSIBLE.  WITH RESPECT TO CLAUSE (D) ABOVE, THE EXECUTIVE
SHALL GIVE THE COMPANY 30 DAYS’ WRITTEN NOTICE OF THE EXECUTIVE’S INTENTION TO
TERMINATE THE EXECUTIVE’S EMPLOYMENT DUE TO MATERIAL BREACH OF THIS AGREEMENT BY
THE COMPANY (SUCH NOTICE SHALL DESCRIBE THE FACTS AND CIRCUMSTANCES IN SUPPORT
OF SUCH CLAIM IN REASONABLE DETAIL) AND THE COMPANY SHALL HAVE 30 DAYS
THEREAFTER TO CURE SUCH FACTS AND CIRCUMSTANCES IF POSSIBLE.


 


(II)      A “TERMINATION WITHOUT CAUSE” MEANS A TERMINATION OF THE EXECUTIVE’S
EMPLOYMENT DURING THE EMPLOYMENT TERM BY THE COMPANY OTHER THAN FOR CAUSE.

 

--------------------------------------------------------------------------------


 

(iii)             “Cause” means (x) the Executive is convicted of, or pleads
guilty or nolo contendere to, a felony or to any crime involving fraud,
embezzlement or breach of trust; (y) the willful or continued failure of the
Executive to perform the Executive’s duties hereunder (other than as a result of
physical or mental illness); or (z) in carrying out the Executive’s duties
hereunder, the Executive has engaged in conduct that constitutes gross neglect
or willful misconduct, unless the Executive believed in good faith that such
conduct was in, or not opposed to, the best interests of the Company and each
member of the Company Affiliated Group.  The Company shall give the Executive 10
days’ notice of the Company’s intention to terminate the Executive’s employment
and claim that facts and circumstances constituting Cause exist, and such notice
shall describe the facts and circumstances in support of such claim.  The
Executive shall have 10 days thereafter to cure such facts and circumstances if
possible.  If the Chief Executive Officer reasonably concludes that the
Executive has not cured such facts or circumstances within such time, Cause
shall not be deemed to have been established unless and until the Executive has
received a hearing before the Chief Executive Officer (if promptly requested by
the Executive) and the Chief Executive Officer within 10 days of the date of
such hearing (if so requested) reasonably confirms the existence of Cause and
the termination of the Executive therefore.


 


(E)           EFFECT OF SECTION 409A OF THE INTERNAL REVENUE CODE.  IF THE
EXECUTIVE IS A “SPECIFIED EMPLOYEE” ON THE DATE OF TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT FOR PURPOSES OF SECTION 409A OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, AND THE REGULATIONS THERE UNDER, NOTWITHSTANDING ANY
PROVISION OF THE AGREEMENT RELATING TO THE TIMING OF PAYMENTS TO THE EXECUTIVE
HEREUNDER, IF SECTION 409A WOULD CAUSE THE IMPOSITION OF THE ADDITIONAL TAX
UNDER SECTION 409A IF PAID AS PROVIDED IN SECTION 6 OF THE AGREEMENT, THEN AS
MUCH OF THE SEVERANCE

 

--------------------------------------------------------------------------------



 


PAYMENT AS MAY BE PAID WITHOUT THE IMPOSITION OF THE ADDITIONAL TAX SHALL BE
PAID IN A LUMP SUM AS AFORESAID, AND ANY REMAINING PORTION OF THE SEVERANCE
PAYMENT SHALL BE PAID UPON THE DAY FOLLOWING THE SIX-MONTH ANNIVERSARY OF THE
DATE OF TERMINATION. FOR PURPOSES OF THIS AGREEMENT, “SPECIFIED EMPLOYEE” SHALL
MEAN A “SPECIFIED EMPLOYEE” WITHIN THE MEANING OF CODE SECTION 409A(A)(2)(B)(I),
AS DETERMINED BY THE COMPANY’S COMPENSATION COMMITTEE.


 


(F)            RELEASE; FULL SATISFACTION. NOTWITHSTANDING ANY OTHER PROVISION
OF THIS AGREEMENT, NO NOTICE OR SEVERANCE PAY SHALL BECOME PAYABLE UNDER THIS
AGREEMENT UNLESS AND UNTIL THE EXECUTIVE EXECUTES A GENERAL RELEASE OF CLAIMS IN
FORM AND MANNER REASONABLY SATISFACTORY TO THE COMPANY AND SUBSTANTIALLY SIMILAR
TO APPENDIX C, AND SUCH RELEASE HAS BECOME IRREVOCABLE (IT BEING THE INTENTION
OF THE PARTIES THAT THE EXECUTIVE PROVIDE THE COMPANY WITH A COMPLETE RELEASE OF
ANY AND ALL CLAIMS AS A CONDITION TO THE RECEIPT OF THE SEVERANCE PAY UNDER THIS
AGREEMENT); PROVIDED, THAT THE EXECUTIVE SHALL NOT BE REQUIRED TO RELEASE ANY
INDEMNIFICATION RIGHTS, CONTINUING RIGHTS TO BENEFITS UNDER THE COMPANY’S
EMPLOYEE BENEFIT PLANS, OR RIGHTS TO FUTURE PAYMENTS OR BENEFITS UNDER THIS
AGREEMENT AND CONTINUING COVERAGE UNDER THE COMPANY’S DIRECTOR & OFFICER
INSURANCE PROGRAMS IN RESPECT OF SERVICES PERFORMED ON OR PRIOR TO THE DATE OF
TERMINATION.  THE PAYMENT OF SEVERANCE PAY TO BE PROVIDED TO THE EXECUTIVE
PURSUANT TO THIS SECTION UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT SHALL
CONSTITUTE THE EXCLUSIVE PAYMENT IN THE NATURE OF SEVERANCE OR TERMINATION PAY
OR SALARY CONTINUATION WHICH SHALL BE DUE TO THE EXECUTIVE UPON A TERMINATION OF
EMPLOYMENT AND SHALL BE IN LIEU OF ANY OTHER SUCH PAYMENTS UNDER ANY PLAN,
PROGRAM, POLICY OR OTHER ARRANGEMENT WHICH HAS HERETOFORE BEEN OR SHALL
HEREAFTER BE ESTABLISHED BY ANY MEMBER OF THE COMPANY AFFILIATED GROUP AND SHALL
BE IN RESPECT OF ANY SUCH CLAIMS OR PAYMENTS DUE OR ARISING FROM ANY BENEFITS,
RIGHTS OR ENTITLEMENTS IN ANY JURISDICTION .

 

--------------------------------------------------------------------------------



 


(G)           RESIGNATION. UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT FOR
ANY REASON, THE EXECUTIVE SHALL BE DEEMED TO HAVE RESIGNED FROM ALL POSITIONS
WITH ANY MEMBER OF THE COMPANY AFFILIATED GROUP, AS APPLICABLE.


 


(H)           COOPERATION FOLLOWING TERMINATION. FOLLOWING TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT FOR ANY REASON, THE EXECUTIVE AGREES TO REASONABLY
COOPERATE WITH THE COMPANY UPON THE REASONABLE REQUEST OF THE CHIEF EXECUTIVE
OFFICER OR THE GENERAL COUNSEL OF THE COMPANY AND TO BE REASONABLY AVAILABLE TO
THE COMPANY WITH RESPECT TO MATTERS ARISING OUT OF THE EXECUTIVE’S SERVICES TO
ANY MEMBER OF THE COMPANY AFFILIATED GROUP.  THE COMPANY SHALL REIMBURSE OR, AT
THE EXECUTIVE’S REQUEST, ADVANCE THE EXECUTIVE FOR EXPENSES REASONABLY INCURRED
IN CONNECTION WITH SUCH MATTERS.


 


7.         REPRESENTATIONS.  THE EXECUTIVE REPRESENTS TO THE COMPANY THAT THE
EXECUTIVE’S EXECUTION AND PERFORMANCE OF THIS AGREEMENT DOES NOT VIOLATE ANY
AGREEMENT OR OBLIGATION (WHETHER OR NOT WRITTEN) THAT THE EXECUTIVE HAS WITH OR
TO ANY PERSON OR ENTITY INCLUDING ANY PRIOR EMPLOYER.  THE COMPANY REPRESENTS TO
THE EXECUTIVE THAT THE EXECUTION AND DELIVERY OF THIS AGREEMENT HAS BEEN DULY
AUTHORIZED AND THIS AGREEMENT CONSTITUTES A VALID AND BINDING AGREEMENT
ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS (SUBJECT TO
BANKRUPTCY, INSOLVENCY, REORGANIZATION, RECEIVERSHIP, FRAUDULENT CONVEYANCE OR
TRANSFER, MORATORIUM AND OTHER LAWS OF GENERAL APPLICABILITY RELATING TO OR
AFFECTING CREDITORS’ RIGHTS AND TO GENERAL EQUITABLE PRINCIPLES, AND ASSUMING
FOR THESE PURPOSES THAT THE EXECUTIVE’S REPRESENTATION IN THIS SECTION 7 IS TRUE
AND CORRECT).


 

 

--------------------------------------------------------------------------------



 

8.             Executive’s Covenants.

 


(A)           CONFIDENTIALITY.  THE EXECUTIVE AGREES AND UNDERSTANDS THAT THE
EXECUTIVE HAS BEEN, AND IN THE EXECUTIVE’S POSITION WITH THE COMPANY THE
EXECUTIVE WILL BE, EXPOSED TO AND RECEIVE INFORMATION RELATING TO THE
CONFIDENTIAL AFFAIRS OF THE COMPANY AFFILIATED GROUP, INCLUDING WITHOUT
LIMITATION TECHNICAL INFORMATION, BUSINESS AND MARKETING PLANS, STRATEGIES,
CUSTOMER (OR POTENTIAL CUSTOMER) INFORMATION, OTHER INFORMATION CONCERNING THE
PRODUCTS, PROMOTIONS, DEVELOPMENT, FINANCING, PRICING, TECHNOLOGY, INVENTIONS,
EXPANSION PLANS, BUSINESS POLICIES AND PRACTICES OF THE COMPANY AFFILIATED
GROUP, WHETHER OR NOT REDUCED TO TANGIBLE FORM, AND OTHER FORMS OF INFORMATION
CONSIDERED BY THE COMPANY AFFILIATED GROUP TO BE CONFIDENTIAL AND IN THE NATURE
OF TRADE SECRETS.  THE EXECUTIVE WILL NOT KNOWINGLY DISCLOSE SUCH INFORMATION,
EITHER DIRECTLY OR INDIRECTLY, TO ANY PERSON OR ENTITY OUTSIDE THE COMPANY
AFFILIATED GROUP WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY; PROVIDED,
HOWEVER, THAT (I) THE EXECUTIVE SHALL HAVE NO OBLIGATION UNDER THIS SECTION 8(A)
WITH RESPECT TO ANY INFORMATION THAT IS OR BECOMES PUBLICLY KNOWN OTHER THAN AS
A RESULT OF THE EXECUTIVE’S BREACH OF THE EXECUTIVE’S OBLIGATIONS HEREUNDER AND
(II) THE EXECUTIVE MAY (X) DISCLOSE SUCH INFORMATION TO THE EXTENT HE DETERMINES
THAT SO DOING IS REASONABLE OR APPROPRIATE IN THE PERFORMANCE OF THE EXECUTIVE’S
DUTIES OR, (Y) AFTER GIVING PRIOR NOTICE TO THE COMPANY TO THE EXTENT
PRACTICABLE, UNDER THE CIRCUMSTANCES, DISCLOSE SUCH INFORMATION TO THE EXTENT
REQUIRED BY APPLICABLE LAWS OR GOVERNMENTAL REGULATIONS OR BY JUDICIAL OR
REGULATORY PROCESS.  THE EXECUTIVE SHALL COMPLY WITH THE COMPANY’S DATA
PROTECTION POLICIES.  UPON TERMINATION OF THE EXECUTIVE’S EMPLOYMENT, THE
EXECUTIVE SHALL PROMPTLY SUPPLY TO THE COMPANY ALL PROPERTY, KEYS, NOTES,
MEMORANDA, WRITINGS, LISTS, FILES, REPORTS, CUSTOMER LISTS, CORRESPONDENCE,
TAPES, DISKS, CARDS, SURVEYS, MAPS, LOGS, MACHINES, TECHNICAL DATA AND ANY OTHER
TANGIBLE PRODUCT OR DOCUMENT WHICH HAS BEEN PRODUCED BY, RECEIVED

 

--------------------------------------------------------------------------------


 


BY OR OTHERWISE SUBMITTED TO THE EXECUTIVE IN THE COURSE OF OR OTHERWISE IN
CONNECTION WITH THE EXECUTIVE’S SERVICES TO THE COMPANY AFFILIATED GROUP DURING
OR PRIOR TO THE EMPLOYMENT TERM.


 


(B)           NON-COMPETITION AND NON-SOLICITATION. DURING THE PERIOD COMMENCING
UPON THE EFFECTIVE DATE AND ENDING ON THE ONE-YEAR ANNIVERSARY OF THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, THE EXECUTIVE SHALL
NOT, AS AN EMPLOYEE, EMPLOYER, STOCKHOLDER, OFFICER, DIRECTOR, PARTNER,
COLLEAGUE, CONSULTANT OR OTHER INDEPENDENT CONTRACTOR, ADVISOR, PROPRIETOR,
LENDER, OR IN ANY OTHER MANNER OR CAPACITY (OTHER THAN WITH RESPECT TO THE
EXECUTIVE’S SERVICES TO THE COMPANY AFFILIATED GROUP), DIRECTLY OR INDIRECTLY:


 


(I)            PERFORM SERVICES FOR, OR OTHERWISE HAVE ANY INVOLVEMENT WITH, A
BUSINESS UNIT OF A PERSON, WHERE SUCH BUSINESS UNIT COMPETES DIRECTLY OR
INDIRECTLY WITH ANY MEMBER OF THE COMPANY AFFILIATED GROUP BY (X) OWNING OR
OPERATING BROADBAND OR MOBILE COMMUNICATIONS NETWORKS FOR TELEPHONE, MOBILE
TELEPHONE, CABLE TELEVISION OR INTERNET SERVICES, (Y) PROVIDING MOBILE
TELEPHONE, FIXED LINE TELEPHONE, TELEVISION OR INTERNET SERVICES OR (Z) OWNING,
OPERATING OR PROVIDING ANY CONTENT-GENERATION SERVICES OR TELEVISION CHANNELS,
IN EACH CASE PRINCIPALLY IN THE UNITED KINGDOM (THE “CORE BUSINESSES”);
PROVIDED, HOWEVER, THAT THIS AGREEMENT SHALL NOT PROHIBIT THE EXECUTIVE FROM
OWNING UP TO 1% OF ANY CLASS OF EQUITY SECURITIES OF ONE OR MORE PUBLICLY TRADED
COMPANIES;


 


(II)           HIRE ANY INDIVIDUAL WHO IS, OR WITHIN THE SIX MONTHS PRIOR TO THE
EXECUTIVE’S TERMINATION WAS, AN EMPLOYEE OF ANY MEMBER OF THE COMPANY AFFILIATED
GROUP WHOSE BASE SALARY AT THE TIME OF HIRE EXCEEDED £65,000 PER YEAR; OR


 


(III)          SOLICIT, IN COMPETITION WITH ANY MEMBER OF THE COMPANY AFFILIATED
GROUP IN THE CORE BUSINESSES, ANY BUSINESS, OR ORDER OF BUSINESS FROM ANY PERSON
THAT

 

--------------------------------------------------------------------------------



 


THE EXECUTIVE KNOWS WAS A CURRENT OR PROSPECTIVE CUSTOMER OF ANY MEMBER OF THE
COMPANY AFFILIATED GROUP DURING THE EXECUTIVE’S EMPLOYMENT;


 


PROVIDED, THAT, NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE SHALL NOT BE DEEMED
TO BE IN VIOLATION OF CLAUSE (I) OR (III) OF THE FOREGOING BY VIRTUE OF ACTING
AS AN ATTORNEY (AS PARTNER, ASSOCIATE, SHAREHOLDER, MEMBER OR EMPLOYEE) OR AS
VICE PRESIDENT, DIRECTOR OR MANAGING DIRECTOR OR SIMILAR POSITION AT ANY
ACCOUNTING FIRM, LAW FIRM, INVESTMENT BANKING FIRM OR CONSULTING FIRM,
INSTITUTIONAL INVESTOR OR SIMILAR ENTITY, IN EACH CASE SO LONG AS THE EXECUTIVE
TAKES REASONABLE STEPS TO INSULATE HIMSELF FROM THE BUSINESSES AND ACTIVITIES OF
ANY SUCH ENTITY THAT RELATE TO THE CORE BUSINESSES DURING ANY PERIOD THAT THIS
SECTION 8(B) IS IN EFFECT.


 


(C)           PROPRIETARY RIGHTS.  THE EXECUTIVE ASSIGNS ALL OF THE EXECUTIVE’S
INTEREST IN ANY AND ALL INVENTIONS, DISCOVERIES, IMPROVEMENTS AND PATENTABLE OR
COPYRIGHTABLE WORKS INITIATED, CONCEIVED OR MADE BY THE EXECUTIVE, EITHER ALONE
OR IN CONJUNCTION WITH OTHERS, DURING OR PRIOR TO THE EMPLOYMENT TERM AND
RELATED TO THE BUSINESS OR ACTIVITIES OF ANY MEMBER OF THE COMPANY AFFILIATED
GROUP TO THE COMPANY OR ITS NOMINEE.  WHENEVER REQUESTED TO DO SO BY THE
COMPANY, THE EXECUTIVE SHALL EXECUTE ANY AND ALL APPLICATIONS, ASSIGNMENTS OR
OTHER INSTRUMENTS THAT THE COMPANY SHALL IN GOOD FAITH DEEM NECESSARY TO APPLY
FOR AND OBTAIN TRADEMARKS, PATENTS OR COPYRIGHTS OF THE UNITED STATES OR ANY
FOREIGN COUNTRY OR OTHERWISE PROTECT THE INTEREST OF ANY MEMBER OF THE COMPANY
AFFILIATED GROUP THEREIN.  THESE OBLIGATIONS SHALL CONTINUE BEYOND THE
CONCLUSION OF THE EMPLOYMENT TERM WITH RESPECT TO INVENTIONS, DISCOVERIES,
IMPROVEMENTS OR COPYRIGHTABLE WORKS INITIATED, CONCEIVED OR MADE BY THE
EXECUTIVE DURING THE EMPLOYMENT TERM.


 


(D)           ACKNOWLEDGMENT.  THE EXECUTIVE EXPRESSLY RECOGNIZES AND AGREES
THAT THE RESTRAINTS IMPOSED BY THIS SECTION 8 ARE REASONABLE AS TO TIME AND
GEOGRAPHIC SCOPE AND ARE NOT

 

--------------------------------------------------------------------------------



 


OPPRESSIVE.  THE EXECUTIVE FURTHER EXPRESSLY RECOGNIZES AND AGREES THAT THE
RESTRAINTS IMPOSED BY THIS SECTION 8 REPRESENT A REASONABLE AND NECESSARY
RESTRICTION FOR THE PROTECTION OF THE LEGITIMATE INTERESTS OF THE COMPANY
AFFILIATED GROUP, THAT THE FAILURE BY THE EXECUTIVE TO OBSERVE AND COMPLY WITH
THE COVENANTS AND AGREEMENTS IN THIS SECTION 8 WILL CAUSE IRREPARABLE HARM TO
THE COMPANY AFFILIATED GROUP, THAT IT IS AND WILL CONTINUE TO BE DIFFICULT TO
ASCERTAIN THE HARM AND DAMAGES TO THE COMPANY AFFILIATED GROUP THAT SUCH A
FAILURE BY THE EXECUTIVE WOULD CAUSE, THAT THE CONSIDERATION RECEIVED BY THE
EXECUTIVE FOR ENTERING INTO THESE COVENANTS AND AGREEMENTS IS FAIR, THAT THE
COVENANTS AND AGREEMENTS AND THEIR ENFORCEMENT WILL NOT DEPRIVE THE EXECUTIVE OF
AN ABILITY TO EARN A REASONABLE LIVING, AND THAT THE EXECUTIVE HAS ACQUIRED
KNOWLEDGE AND SKILLS IN THIS FIELD THAT WILL ALLOW THE EXECUTIVE TO OBTAIN
EMPLOYMENT WITHOUT VIOLATING THESE COVENANTS AND AGREEMENTS.  THE EXECUTIVE
FURTHER EXPRESSLY ACKNOWLEDGES THAT THE EXECUTIVE HAS HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL OR HAS CONSULTED COUNSEL BEFORE EXECUTING THIS AGREEMENT.


 


9.             INDEMNIFICATION.


 


(A)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY SHALL
INDEMNIFY THE EXECUTIVE AGAINST, AND SAVE AND HOLD THE EXECUTIVE HARMLESS FROM,
ANY DAMAGES, LIABILITIES, LOSSES, JUDGMENTS, PENALTIES, FINES, AMOUNTS PAID OR
TO BE PAID IN SETTLEMENT, COSTS AND REASONABLE EXPENSES (INCLUDING WITHOUT
LIMITATION ATTORNEYS’ FEES AND EXPENSES), RESULTING FROM, ARISING OUT OF OR IN
CONNECTION WITH ANY THREATENED, PENDING OR COMPLETED CLAIM, ACTION, PROCEEDING
OR INVESTIGATION (WHETHER CIVIL OR CRIMINAL) AGAINST OR AFFECTING THE EXECUTIVE
BY REASON OF THE EXECUTIVE’S SERVICE FROM AND AFTER THE EFFECTIVE DATE AS AN
OFFICER, DIRECTOR OR EMPLOYEE OF, OR CONSULTANT TO, ANY MEMBER OF THE COMPANY
AFFILIATED GROUP, OR IN ANY CAPACITY AT THE REQUEST OF ANY MEMBER OF THE COMPANY
AFFILIATED GROUP, OR AN OFFICER, DIRECTOR OR EMPLOYEE THEREOF, IN OR WITH REGARD
TO ANY OTHER ENTITY, EMPLOYEE BENEFIT PLAN OR ENTERPRISE (OTHER THAN ARISING OUT
OF THE

 

--------------------------------------------------------------------------------



 


EXECUTIVE’S ACTS OF MISAPPROPRIATION OF FUNDS OR ACTUAL FRAUD).  IN THE EVENT
THE COMPANY DOES NOT COMPROMISE OR ASSUME THE DEFENSE OF ANY INDEMNIFIABLE CLAIM
OR ACTION AGAINST THE EXECUTIVE, THE COMPANY SHALL PROMPTLY PAY TO THE EXECUTIVE
TO THE EXTENT PERMITTED BY APPLICABLE LAW ALL COSTS AND EXPENSES INCURRED OR TO
BE INCURRED BY THE EXECUTIVE IN DEFENDING OR RESPONDING TO ANY CLAIM OR
INVESTIGATION IN ADVANCE OF THE FINAL DISPOSITION THEREOF; PROVIDED, HOWEVER,
THAT IF IT IS ULTIMATELY DETERMINED BY A FINAL JUDGMENT OF A COURT OF COMPETENT
JURISDICTION (FROM WHOSE DECISION NO APPEALS MAY BE TAKEN, OR THE TIME FOR
APPEAL HAVING LAPSED) THAT THE EXECUTIVE WAS NOT ENTITLED TO INDEMNITY
HEREUNDER, THEN THE EXECUTIVE SHALL REPAY FORTHWITH ALL AMOUNTS SO ADVANCED. 
THE COMPANY MAY NOT AGREE TO ANY SETTLEMENT OR COMPROMISE OF ANY CLAIM AGAINST
THE EXECUTIVE, OTHER THAN A SETTLEMENT OR COMPROMISE SOLELY FOR MONETARY DAMAGES
FOR WHICH THE COMPANY SHALL BE SOLELY RESPONSIBLE, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE EXECUTIVE, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD. 
THIS RIGHT TO INDEMNIFICATION SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, ANY
OTHER RIGHT TO INDEMNIFICATION TO WHICH THE EXECUTIVE SHALL BE ENTITLED PURSUANT
TO THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS OR OTHERWISE.


 


10.           MISCELLANEOUS.


 


(A)           NON-WAIVER OF RIGHTS.  THE FAILURE TO ENFORCE AT ANY TIME THE
PROVISIONS OF THIS AGREEMENT OR TO REQUIRE AT ANY TIME PERFORMANCE BY THE OTHER
PARTY OF ANY OF THE PROVISIONS HEREOF SHALL IN NO WAY BE CONSTRUED TO BE A
WAIVER OF SUCH PROVISIONS OR TO AFFECT EITHER THE VALIDITY OF THIS AGREEMENT OR
ANY PART HEREOF, OR THE RIGHT OF EITHER PARTY TO ENFORCE EACH AND EVERY
PROVISION IN ACCORDANCE WITH ITS TERMS.  NO WAIVER BY EITHER PARTY HERETO AT ANY
TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR COMPLIANCE WITH, ANY
CONDITION OR PROVISION

 

--------------------------------------------------------------------------------



 


OF THIS AGREEMENT TO BE PERFORMED BY SUCH OTHER PARTY SHALL BE DEEMED A WAIVER
OF SIMILAR OR DISSIMILAR CONDITIONS OR PROVISIONS AT THAT TIME OR AT ANY PRIOR
OR SUBSEQUENT TIME.


 


(B)           NOTICES.  ALL NOTICES REQUIRED OR PERMITTED HEREUNDER WILL BE
GIVEN IN WRITING, BY PERSONAL DELIVERY, BY CONFIRMED FACSIMILE TRANSMISSION
(WITH A COPY SENT BY EXPRESS DELIVERY) OR BY EXPRESS NEXT-DAY DELIVERY VIA
EXPRESS MAIL OR ANY REPUTABLE COURIER SERVICE, IN EACH CASE ADDRESSED AS FOLLOWS
(OR TO SUCH OTHER ADDRESS AS MAY BE DESIGNATED):


 

 

If to the Company:

 

909 Third Avenue, Suite 2863

 

 

 

New York, NY 10022

 

 

 

United States

 

 

 

Attention: General Counsel

 

 

 

Fax: (212) 906-8497

 

 

 

 

 

If to the Executive:

 

Jerry V. Elliott

 

 

 

To the Executive’s UK and US
addresses on file with the
Company’s payroll department.

 

Notices that are delivered personally, by confirmed facsimile transmission, or
by courier as aforesaid, shall be effective on the date of delivery.

 


(C)           BINDING EFFECT: ASSIGNMENT.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS,
EXECUTORS, PERSONAL REPRESENTATIVES, ESTATES, SUCCESSORS (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION, REORGANIZATION OR OTHERWISE) AND
ASSIGNS. NOTWITHSTANDING THE PROVISIONS OF THE IMMEDIATELY PRECEDING SENTENCE,
THE EXECUTIVE SHALL NOT ASSIGN ALL OR ANY PORTION OF THIS AGREEMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF THE COMPANY.


 


(D)           WITHHOLDING: SOCIAL SECURITY.  THE COMPANY SHALL HAVE THE RIGHT TO
WITHHOLD OR CAUSE TO BE WITHHELD FROM ANY PAYMENTS MADE PURSUANT TO THIS
AGREEMENT ALL

 

--------------------------------------------------------------------------------



 


FEDERAL, STATE, CITY, FOREIGN OR OTHER TAXES AND SOCIAL SECURITY OR SIMILAR
PAYMENTS AS SHALL BE REQUIRED TO BE WITHHELD PURSUANT TO ANY LAW OR GOVERNMENTAL
REGULATION OR RULING.   NOTWITHSTANDING THE FOREGOING, THE EXECUTIVE SHALL
REMAIN RESPONSIBLE FOR ALL SUCH AMOUNTS AS HE MAY OWE IN RESPECT OF HIS
COMPENSATION HEREUNDER.  ANY PAYMENTS MADE PURSUANT TO THIS AGREEMENT WILL BE
SUBJECT TO US SOCIAL SECURITY DEDUCTIONS FOR THE EMPLOYMENT TERM AND THE COMPANY
AND THE EXECUTIVE SHALL BE RESPONSIBLE FOR MAKING THEIR RESPECTIVE EMPLOYER AND
EMPLOYEE CONTRIBUTIONS THERETO, AND THE EXECUTIVE HEREBY AUTHORIZES THE COMPANY
TO DEDUCT FROM ANY PAYMENTS TO BE MADE TO THE EXECUTIVE HIS EMPLOYEE SOCIAL
SECURITY CONTRIBUTIONS AND REMIT THESE TO THE RELEVANT AUTHORITY.


 


(E)           DATA PROTECTION.  IN ACCORDANCE WITH RELEVANT DATA PROTECTION
LEGISLATION, THE COMPANY WILL HOLD AND PROCESS THE INFORMATION IT COLLECTS
RELATING TO THE EXECUTIVE IN THE COURSE OF THE EXECUTIVE’S EMPLOYMENT FOR THE
PURPOSES OF EMPLOYEE ADMINISTRATION, STATISTICAL AND RECORD KEEPING PURPOSES,
INCLUDING INFORMATION FOR OCCUPATIONAL HEALTH AND PENSION PURPOSES.  THIS MAY
INCLUDE INFORMATION RELATING TO THE EXECUTIVE’S PHYSICAL OR MENTAL HEALTH.  SOME
OF THE EXECUTIVE’S INFORMATION MAY BE PROCESSED OUTSIDE THE EUROPEAN ECONOMIC
AREA, INCLUDING WITHOUT LIMITATION IN THE UNITED STATES.  THE EXECUTIVE’S
INFORMATION WILL BE TREATED CONFIDENTIALLY AND WILL ONLY BE AVAILABLE TO
AUTHORIZED PERSONS.


 


(F)            ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE COMPLETE
UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE EXECUTIVE’S EMPLOYMENT AND
SUPERSEDES ANY OTHER PRIOR ORAL OR WRITTEN AGREEMENTS, ARRANGEMENTS OR
UNDERSTANDINGS BETWEEN THE EXECUTIVE AND ANY MEMBER OF THE COMPANY AFFILIATED
GROUP.  WITHOUT LIMITING THE GENERALITY OF THIS SECTION 10(F), EFFECTIVE AS OF
THE EFFECTIVE DATE, THIS AGREEMENT SUPERSEDES ANY EXISTING EMPLOYMENT,
RETENTION, SEVERANCE AND CHANGE-IN-CONTROL AGREEMENTS OR SIMILAR ARRANGEMENTS OR

 

--------------------------------------------------------------------------------



 


UNDERSTANDINGS, INCLUDING WITHOUT LIMITATION THE PRIOR AGREEMENTS BETWEEN THE
EXECUTIVE AND THE COMPANY AND ANY MEMBER OF THE COMPANY AFFILIATED GROUP, AND
ANY AND ALL CLAIMS UNDER OR IN RESPECT OF THE PRIOR AGREEMENTS THAT THE
EXECUTIVE MAY HAVE OR ASSERT ON OR FOLLOWING THE EFFECTIVE DATE SHALL BE
GOVERNED BY AND COMPLETELY SATISFIED AND DISCHARGED IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THIS AGREEMENT.  NO AGREEMENTS OR REPRESENTATIONS, ORAL OR
OTHERWISE, EXPRESS OR IMPLIED, WITH RESPECT TO THE SUBJECT MATTER HEREOF HAVE
BEEN MADE BY EITHER PARTY THAT ARE NOT SET FORTH EXPRESSLY IN THIS AGREEMENT.


 


(G)           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT, OR ANY
APPLICATION THEREOF TO ANY CIRCUMSTANCES, IS INVALID, IN WHOLE OR IN PART, SUCH
PROVISION OR APPLICATION SHALL TO THAT EXTENT BE SEVERABLE AND SHALL NOT AFFECT
OTHER PROVISIONS OR APPLICATIONS OF THIS AGREEMENT.


 


(H)           GOVERNING LAW, ETC.  THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT
REGARD, TO THE EXTENT PERMITTED BY LAW, TO ANY CONFLICT OF LAW RULES WHICH MIGHT
RESULT IN THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION).  THE EXECUTIVE
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NEW YORK AND ANY FEDERAL COURT SITTING IN THE STATE OF NEW YORK. EACH OF THE
PARTIES WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE) RELATED TO OR
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THE EMPLOYMENT AND OTHER
MATTERS THAT ARE THE SUBJECT OF THIS AGREEMENT AND AGREES THAT ANY SUCH ACTION,
CLAIM OR PROCEEDING MAY BE BROUGHT EXCLUSIVELY IN A FEDERAL OR STATE COURT
SITTING IN THE STATE OF NEW YORK.


 

--------------------------------------------------------------------------------



 


(I)            MODIFICATIONS.  NEITHER THIS AGREEMENT NOR ANY PROVISION HEREOF
MAY BE MODIFIED, ALTERED, AMENDED OR WAIVED EXCEPT BY AN INSTRUMENT IN WRITING
DULY SIGNED BY THE PARTY TO BE CHARGED.


 


(J)            INTERPRETATIONS.  AS USED IN THIS AGREEMENT, THE TERM “INCLUDING”
MEANS “INCLUDING WITHOUT LIMITATION”, REFERENCES TO SECTIONS OR APPENDICES REFER
TO SECTIONS OR APPENDICES OF THIS AGREEMENT UNLESS OTHERWISE SPECIFICALLY
PROVIDED.  THE HEADINGS CONTAINED HEREIN ARE SOLELY FOR PURPOSES OF REFERENCE,
ARE NOT PART OF THIS AGREEMENT AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR
INTERPRETATION OF THIS AGREEMENT.


 


(K)           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT AND ALL SIGNATURES NEED
NOT APPEAR ON THE SAME COUNTERPART.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed, and
the Executive has executed this Agreement as of the day and year first above
written, in each case effective as of the Effective Date.

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

By:

  /s/ Bryan H. Hall

 

 

 

 

Name: Bryan H. Hall

 

 

 

 

Title: Secretary and General Counsel

 

 

 

 

THE EXECUTIVE

 

 

 

 

 

 

 /s/ Jerry V. Elliott

 

 

 

 

Jerry V. Elliott

 

--------------------------------------------------------------------------------


 

Appendix A

 

Virgin Media Inc. Equity-Based Compensation

 

·                  Options to purchase common stock of Virgin Media Inc.

 

·                  The Executive will be granted 600,000 options at an exercise
price equal to the mid-market value of the Company’s stock on the Effective
Date.

 

·                  The options granted will vest as follows: 200,000 on
December 31, 2009 and 100,000 on each of December 31, 2010, 2011, 2012 and 2013.

 

·                  Only 20% of the unvested options will accelerate upon an
Acceleration Event (as defined in the Company’s 2006 Stock Incentive Plan (i.e.
a change of control) in the first six months of employment.  100% of the
unvested options will accelerate upon an Acceleration Event after this period.

 

·                  Other terms: the options will be governed by the Company’s
2006 Stock Incentive Plan, the individual stock option agreement, and the
Company’s insider trading policy.

 

--------------------------------------------------------------------------------


 

Appendix B — Employment Benefits

 

Executive Benefit Plans, Programs, Policies and Arrangements
Applicable to Executive

 

Private Healthcare

 

The Executive is entitled to become a member of the Cigna International private
medical and dental expenses insurance scheme providing such cover for the
Executive and his fiancée/spouse/partner and children (as defined in the
rules of the scheme) as the Company may from time to time notify to the
Executive.  This benefit will be subject to deduction of tax in line with UK
taxation requirements.

 

Insurance Schemes

 

The Executive is entitled to become a member of the life assurance and sickness
and disability insurance scheme (as defined in the rules of the schemes)
providing such cover for the Executive as the Company may from time to time
notify to him as follows:

 

Cigna International — life cover and accidental disability and dismemberment

 

Unum Provident — long-term disability cover

 

Pension

 

The Executive is entitled to become a member of the US 401(k) Plan subject to
its terms and US tax regulations, as amended from time to time.  The Company
shall deduct from the Executive’s salary any contributions payable by him from
time to time to the Plan provider.  The Company will make matching contributions
to the 401(k) Plan in accordance with the terms of the Plan.

 

Exchange Rate

 

All payments and allowances to the Executive shall be in UK sterling; provided
that, in accordance with the Company Policy, the Executive may elect, prior to
receiving any such payments, (i) to have a percentage of his cash bonus payment
paid in US dollars and (ii) to receive any severance payment to have it paid in
US dollars, subject in all cases to the Company Exchange Rate Policy in effect
from time to time.  In order for the Company to make any deductions from the
Executive’s salary, which are denominated in US dollars and to make any payments
into his US Bank account, the Company will be entitled to convert the relevant
payments to the Executive to and from US dollars and UK sterling based on the
Company’s Exchange Rate Policy.

 

Tax Assistance

 

The Executive will be entitled to use (reasonably) the Company’s tax advisors
(at the Company’s discretion) to assist in the preparation of his US and UK
income tax returns, in accordance with the Company’s policy.

 

--------------------------------------------------------------------------------


 

Housing Assistance

 

The Executive will be entitled to reside in a property leased by the Company, in
a premium lease, at a rate (including furniture) of no greater than the
equivalent of £8,000 p.c.m., commencing as soon as reasonably practicable after
the effective date; provided, the Executive agrees to reimburse the Company for
any additional payments to the landlord relating to any damage to the property.
The Executive may increase the rent payable under the premium lease by electing
to receive a Housing Stipend to be paid in kind.  The Company’s Expatriate
policy shall apply as in effect from time to time.

 

Other Expenses

 

The Executive shall be entitled to:

 

·                  £30,000 (gross) relocation bonus; in the event that
reasonable air travel and airport transfer expenses for the Executive’s family
exceed £15,000 during the first 8 months of 2009 (exclusive of the actual moving
flight which is covered below), then the Company shall provide an additional
relocation bonus in an amount not to exceed £10,000 (gross)

 

·                  Eight months temporary housing expenses, as reasonably
necessary and as per Company policy

 

·                  Reasonable moving expenses upon commencement of employment
and upon return to the USA in the event of a termination or the expiration of
this agreement for any reason (including, without limitation, Termination for
Cause), pursuant to Company policy using Company’s approved movers.

 

·                  Car allowance of £12,500 per annum (gross), as per Company
policy

 

·                  Secondary education fees of up to £20,000 per child to be
paid directly by the Company to the school for two children in the UK

 

·                  Expatriate expenses as identified in Appendix B-1

 

·                  The Company shall provide tax equalisation pursuant to its
Tax Equalisation Policy as in effect from time to time. The present policy is
set forth in Appendix B-2

 

--------------------------------------------------------------------------------


 

Appendix B-1 — Expatriate Expenses

 

Draft Virgin Media: Assignment Compensation Summary Sheet

 

Personal/Assignment Information

 

 

 

 

 

 

 

Assignee Name:

 

Jerry V. Elliott

 

 

 

 

 

Assignee’s Home Address

 

[confidential]

 

 

 

 

 

Home Country:

United States of
America

 

Host Country:

United Kingdom

 

 

 

 

 

 

 

Commencement date

 

January 5, 2009

 

 

 

 

 

End date

 

December 31, 2013

 

 

 

 

 

Annual Leave Entitlement:

 

At least 25 days (pro rata depending on commencement date)

 

 

 

 

 

Accompanied Assignment:

 

Partner:  x

(tick if accompanying)

 

 

 

 

 

 

 

 

Dependant(s): 4

(total accompanying assignee)

 

 

Assignment Remuneration Details

 

 

 

 

 

Assignment Base Salary (Gross):

 

£450,000 (including Housing Stipend)

 

 

 

Tax Equalised:

 

Yes

 

 

 

Home for Tax Equalisation Purposes:

 

As per Company policy

 

 

 

 

 

Tick if
Applies

 

Maximum Spend (£)

 

 

 

 

 

Tax Services

 

x

 

As Agreed with Buzzacotts or the

Company’s tax service provider

 

 

 

 

 

Pre-Assignment Visit — Hotel Accommodation

 

x

 

As per Company policy

 

 

 

 

 

Pre-Assignment Visit — Daily Per Diem

 

x

 

As per Company policy

 

 

 

 

 

Relocation Allowance

 

x

 

£30,000, subject to increase to
£40,000

 

 

 

 

 

Temporary Accommodation

 

x

 

As per Company policy

 

--------------------------------------------------------------------------------


 

Assignment Remuneration Details

 

 

 

 

 

 

 

 

 

Housing

 

x

 

£8,000 per month*

 

 

 

 

 

Furniture Hire

 

x

 

As per Company policy

 

 

 

 

 

Company Car Cash Allowance

 

x

 

£12,500 per annum

 

 

 

 

 

Home Leave

 

x

 

As per Company policy

 

 

 

 

 

Other Details

 

 

 

 

 

Pension

 

As per Company policy as in effect from time to time (Company payment to US
Virgin Media Inc. 401(k) plan of 2/3rds of Executive’s actual contribution to a
maximum of 6% of base salary).

 

 

 

Social Security

 

Home

 

 

 

Healthcare

 

Cigna International Plan for self, spouse and 4 children

 

 

 

Disability Insurance

 

UNUM Group Plan (for self)

 

 

 

Vision Plan

 

As per Company policy

 

 

 

Other:

 

Education fees — Company pays secondary school fees directly to school for 2
children in the UK (up to £20,000 per child)**

 

--------------------------------------------------------------------------------

NOTE: THIS DOCUMENT ONLY PROVIDES A SUMMARY, REFERENCE MUST BE MADE TO THE
VIRGIN MEDIA  EXPATRIATE POLICY (AS IN EFFECT FROM TIME TO TIME) AND THE VIRGIN
MEDIA TAX EQUALISATION POLICY (AS IN EFFECT FROM TIME TO TIME) FOR CONDITIONS
ATTACHING TO ALL ITEMS DESCRIBED ABOVE

 

* Yearly renewals subject to reasonable rent increase and subject to expatriate
policy as in effect from time to time.

 

** Modest year on year increase if necessary subject to approval of General
Counsel and People Team Director.

 

--------------------------------------------------------------------------------


 

Appendix B-2 — Tax Equalisation Policy

 

[INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------


 

Appendix C

 

Release Agreement

 

WHEREAS, Jerry V. Elliott (the “Executive”) was employed by Virgin Media Inc.
(the “Company”) as its Chief Financial Officer pursuant to an Employment
Agreement, dated December 17, 2008 (the “Employment Agreement”);

 

NOW, THEREFORE, in consideration of the following payments and benefits:

 

-                    [list benefits] (collectively the “Payments and Benefits”),

 

and the mutual release set forth herein, the Executive voluntarily, knowingly
and willingly accepts the Payments and Benefits under this Release Agreement in
full and final settlement of any claims which the Executive has brought or could
bring against the Company in relation to the Executive’s employment or the
termination of that employment and agrees to the terms of this Release
Agreement.

 

1.             The Executive acknowledges and agrees that the Company is under
no obligation to offer the Executive the Payments and Benefits, unless the
Executive consents to the terms of this Release Agreement. The Executive further
acknowledges that he is under no obligation to consent to the terms of this
Release Agreement and that the Executive has entered into this Release Agreement
freely and voluntarily after having the opportunity to obtain legal advice in
the United States and the United Kingdom.

 

2.             The Executive voluntarily, knowingly and willingly releases and
forever discharges the Company and its Affiliates, together with their
respective officers, directors, partners, shareholders, employees, agents, and
the officers, directors, partners, shareholders, employees, agents of the
foregoing, as well as each of their predecessors, successors and assigns
(collectively, “Releasees”), from any and all charges, complaints, claims,
promises, agreements, controversies, causes of action and demands of any nature
whatsoever that the Executive or his executors, administrators, successors or
assigns ever had, now have or hereafter can, shall or may have against Releasees
by reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Executive. The release being provided
by the Executive in this Release Agreement includes, but is not limited to, any
rights or claims relating in any way to the Executive’s employment relationship
with the Company, or the termination thereof, or under any statute, including
the United States federal Age Discrimination in Employment Act of 1967, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1990, the Americans
with Disabilities Act of 1990, the Executive Retirement Income Security Act of
1974, the Family and Medical Leave Act of 1993, UK and European Union law for a
redundancy payment or for remedies for alleged unfair dismissal, wrongful
dismissal, breach of contract, unlawful discrimination on grounds of sex, race,
age, disability, sexual orientation, religion or belief, unauthorized deduction
from pay, non-payment of holiday pay and breach of the United Kingdom Working
Time Regulations 1998, detriment suffered on a ground set out in section 47B of
the Employment Rights Act 1996 (protected disclosures), breach of the National

 

--------------------------------------------------------------------------------


 

Minimum Wage Act 1998 and compensation under the Data Protection Act 1998, each
as amended, and any other U.S. or foreign federal, state or local law or
judicial decision.

 

3.             The Executive acknowledges and agrees that he shall not, directly
or indirectly, seek or further be entitled to any personal recovery in any
lawsuit or other claim against the Company or any other Releasee based on any
event arising out of the matters released in paragraph 2. The Executive and the
Company acknowledge that the conditions regulating compromise agreements in
England and Wales including the Employment Rights Act 1996, the Sex
Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Working Time Regulations 1998, the Employment
Equality (Age) Regulations 2006 and the National Minimum Wage Act 1998 have been
satisfied in respect of this Release Agreement.

 

4.             Nothing herein shall be deemed to release (i) any of the
Executive’s rights to the Payments and Benefits or (ii) any of the benefits that
the Executive has accrued prior to the date this Release Agreement is executed
by the Executive under the Company’s employee benefit plans and arrangements, or
any agreement in effect with respect to the employment of the Executive
(including, without limitation, the Company’s Director & Officer insurance
programs) or (iii) any claim for indemnification as provided under Section 9 of
the Employment Agreement.

 

5.             In consideration of the Executive’s release set forth in
paragraph 2, the Company knowingly and willingly releases and forever discharges
the Executive from any and all charges, complaints, claims, promises,
agreements, controversies, causes of action and demands of any nature whatsoever
that the Company now has or hereafter can, shall or may have against him by
reason of any matter, cause or thing whatsoever arising prior to the time of
signing of this Release Agreement by the Company, provided, however, that
nothing herein is intended to release any claim the Company may have against the
Executive for any illegal conduct.

 

6.             The Executive represents and warrants to the Company that:

 

(i)            Prior to entering into this Release Agreement, the Executive
received independent legal advice from [   ] (the “UK Independent Adviser”), who
has signed the certificate at Appendix 1;

 

(ii)           Such independent legal advice related to the terms and effect of
this Release Agreement in accordance with the laws of England and Wales and, in
particular, its effect upon the Executive’s ability to make any further claims
under the laws of the United Kingdom in connection with the Executive’s
employment or its termination;

 

(iii)          The Executive has provided the UK Independent Adviser with all
available information which the UK Independent Adviser requires or may require
in order to advise whether the Executive has any such claims; and

 

(iv)          The Executive was advised by the UK Independent Adviser that there
was in force, at the time when the Executive received the independent legal
advice, a policy of

 

--------------------------------------------------------------------------------


 

insurance covering the risk of a claim by the Executive in respect of losses
arising in consequence of that advice.

 

7.             The Company will contribute up to a maximum of £500 plus value
added tax towards any legal fees reasonably incurred by the Executive in
obtaining independent legal advice regarding the terms and effect of this
Release Agreement under the laws of the United Kingdom.  The contribution will
be paid following the Company receiving from the UK Independent Adviser’s firm
an appropriate invoice addressed to the Executive and expressed to be payable by
the Company.

 

8.             The Executive acknowledges that he has been offered the
opportunity to consider the terms of this Release Agreement for a period of at
least forty five (45) days, although he may sign it sooner should he desire.
This release of claims given by the Executive herein will not become effective
until seven days after the date on which the Executive has signed it without
revocation.  Subject to no revocation taking place, the Release Agreement will,
upon signature by both parties and the following the expiry of the revocation
period, be treated as an open document evidencing a binding agreement.

 

9.             This Release Agreement together with the attached letter dated
<insert date> and the Employment Agreement (as amended hereby) constitute the
entire agreement between the parties hereto, and supersede all prior agreements,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.

 

10.           Except as provided in the next following sentence, all provisions
and portions of this Release Agreement are severable.  If any provision or
portion of this Release Agreement or the application of any provision or portion
of this Release Agreement shall be determined to be invalid or unenforceable to
any extent or for any reason, all other provisions and portions of this Release
Agreement shall remain in full force and shall continue to be enforceable to the
fullest and greatest extent permitted by law; provided, however, that, to the
maximum extent permitted by applicable law, (i) if the validity or
enforceability of the release or claims given by the Executive herein is
challenged by the Executive or his estate or legal representative, the Company
shall have the right, in its discretion, to suspend any or all of its
obligations hereunder during the pendency of such challenge, and (ii) if, by
reason of such challenge, such release is held to be invalid or unenforceable,
the Company shall have no obligation to provide the Payments and Benefits.

 

11.           This Release Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Release Agreement as of
[insert date].

 

 

THE EXECUTIVE

 

 

 

 

 

 

 

Jerry V. Elliott

 

 

 

 

 

VIRGIN MEDIA INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Appendix 1

 

Independent Adviser’s Certificate

 

I, [                    ], certify that Jerry V. Elliott (“the Executive”) has
received independent legal advice from me as to the terms and effect of this
Release Agreement under the laws of the United Kingdom in accordance with the
provisions of the Employments Rights Act 1996, the Sex Discrimination Act 1975,
the Race Relations Act 1976, the Disability Discrimination Act 1995, the Working
Time Regulations 1998, the Employment Equality (Age) Regulations 2006 and the
National Minimum Wage Act 1998.

 

I also warrant and confirm that I am a solicitor of the Supreme Court of England
and Wales, and hold a current practicing certificate.  My firm, [        ], is
covered by a policy of insurance, or an indemnity provided for members of a
profession or professional body, which covers the risk of any claim by the
Executive in respect of any loss arising in consequence of such advice that I
have given to him in connection with the terms of this agreement.

 

Signed:

 

 

 

 

 

Date:

 

 

 

32

--------------------------------------------------------------------------------


 

Appendix D

 

A “Change in Control” shall be deemed to occur if the event set forth in any one
of the following paragraphs shall have occurred:

 

(A)           ANY PERSON IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY (NOT INCLUDING IN THE SECURITIES
BENEFICIALLY OWNED BY SUCH PERSON ANY SECURITIES ACQUIRED DIRECTLY FROM THE
COMPANY) REPRESENTING 30% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES, EXCLUDING ANY PERSON WHO BECOMES SUCH A BENEFICIAL
OWNER IN CONNECTION WITH A TRANSACTION DESCRIBED IN CLAUSE (A) OF PARAGRAPH
(III) BELOW; OR

 

(B)           THE FOLLOWING INDIVIDUALS CEASE FOR ANY REASON TO CONSTITUTE A
MAJORITY OF THE NUMBER OF DIRECTORS THEN SERVING: INDIVIDUALS WHO, ON THE DATE
THE PLAN IS ADOPTED BY THE BOARD OF DIRECTORS OF THE COMPANY (“BOARD”),
CONSTITUTE THE BOARD AND ANY NEW DIRECTOR (OTHER THAN A DIRECTOR WHOSE INITIAL
ASSUMPTION OF OFFICE IS IN CONNECTION WITH AN ACTUAL OR THREATENED ELECTION
CONTEST, INCLUDING, WITHOUT LIMITATION, A CONSENT SOLICITATION, RELATING TO THE
ELECTION OF DIRECTORS OF THE COMPANY) WHOSE APPOINTMENT OR ELECTION BY THE BOARD
OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED OR
RECOMMENDED BY A VOTE OF AT LEAST A MAJORITY OF THE DIRECTORS THEN STILL IN
OFFICE WHO EITHER WERE DIRECTORS ON THE DATE HEREOF OR WHOSE APPOINTMENT,
ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED OR RECOMMENDED;
OR

 

(C)           THERE IS CONSUMMATED A MERGER OR CONSOLIDATION OF THE COMPANY OR
ANY DIRECT OR INDIRECT SUBSIDIARY OF THE COMPANY WITH ANY OTHER CORPORATION,
OTHER THAN (A) A MERGER OR CONSOLIDATION WHICH WOULD RESULT IN THE VOTING
SECURITIES OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR TO SUCH MERGER OR
CONSOLIDATION CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY
BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR ANY PARENT
THEREOF) AT LEAST 50% OF THE COMBINED VOTING POWER OF THE SECURITIES OF THE
COMPANY OR SUCH SURVIVING ENTITY OR ANY PARENT THEREOF OUTSTANDING IMMEDIATELY
AFTER SUCH MERGER OR CONSOLIDATION, OR (B) A MERGER OR CONSOLIDATION EFFECTED TO
IMPLEMENT A RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO
PERSON IS OR BECOMES THE BENEFICIAL OWNER, DIRECTORY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY (NOT INCLUDING IN THE SECURITIES BENEFICIALLY OWNED BY
SUCH PERSON ANY SECURITIES ACQUIRED DIRECTLY FROM THE COMPANY) REPRESENTING 30%
OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING
SECURITIES; OR

 

(D)           THE STOCKHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE
LIQUIDATION OR DISSOLUTION OF THE COMPANY OR THERE IS CONSUMMATED AN AGREEMENT
FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS, OTHER THAN A SALE OR DISPOSITION BY THE COMPANY OF ALL
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO AN ENTITY, AT LEAST 50% OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF WHICH ARE OWNED BY THE
STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have

 

33

--------------------------------------------------------------------------------


 

substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions.

 

For purposes of this Appendix D:

 

“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Securities Exchange Act of 1934.

 

“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof,
except that such terms shall not include (i) the Company or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.

 

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934, except that a Person shall not be deemed to be
the Beneficial Owner of any securities which are properly filed on a Form 13-G.

 

34

--------------------------------------------------------------------------------